Case: 20-30133     Document: 00515553782         Page: 1     Date Filed: 09/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     September 4, 2020
                                  No. 20-30133
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Ryan Haygood; Haygood Dental Care, L.L.C.,

                                                           Plaintiffs—Appellants,

                                       versus

   Camp Morrison; C. Barry Ogden; Karen Moorhead;
   Dana Glorioso,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:13-CV-335


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          This appeal concerns an attorney’s fee award. Ryan Haygood and
   Haygood Dental Care, LLC (collectively, “Haygood”) sued Camp
   Morrison, C. Barry Ogden, Karen Moorhead, and Dana Glorioso
   (collectively, “Appellees”), along with defendants not part of this appeal.
   After dismissing Haygood’s claims, the district court granted Appellees’
   motion for attorney’s fees and denied Haygood’s resulting motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30133      Document: 00515553782           Page: 2    Date Filed: 09/04/2020




                                     No. 20-30133

   reconsideration. Haygood now appeals. For the following reasons, we
   DISMISS the appeal for want of jurisdiction.
          Under 28 U.S.C. § 1291, we have authority to hear “appeals from all
   final decisions of the district courts of the United States.” In most cases, “an
   order is final only when it ‘ends the litigation on the merits and leaves nothing
   for the court to do but execute the judgment.’” Club Retro, L.L.C. v. Hilton,
   568 F.3d 181, 214 (5th Cir. 2009) (quoting Coopers & Lybrand v. Livesay, 437
U.S. 463, 467 (1978)). An order imposing attorney’s fees that leaves the
   amount for “later determination” is not final for purposes of appellate
   review. Southern Travel Club. v. Carnival Air Lines, 986 F.2d 125, 131 (5th
   Cir. 1993) (“[A]n order awarding attorney’s fees or costs is not reviewable
   on appeal until the award is reduced to a sum certain.”); see also Pechon v. La.
   Dept. of Health, 368 F. App’x 606, 609–10 (5th Cir. 2010) (explaining that a
   claim for attorney’s fees is “a separate action from one on the merits” and
   leaving the amount in question is not a final order).

          On March 14, 2019, the district court granted a motion for attorney’s
   fees in Appellees’ favor without specifying the amount awarded. It then
   ordered Appellees to file detailed time reports within twenty-one days of the
   order so that it could determine a reasonable amount for attorney’s fees.
   After an extension, Appellees submitted a motion to file detailed time reports
   with an attached exhibit reflecting same. Thereafter, the district court
   granted the motion to submit detailed time reports, but it has not yet entered
   an order specifying the precise amount of attorney’s fees awarded. Since no
   order exists specifying the amount awarded in attorney’s fees, we lack
   jurisdiction over this appeal.

          DISMISSED.


                                          2